Citation Nr: 0030504	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected spondylolisthesis, L4-5, status post decompressive 
laminectomy and fusion, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).








REPRESENTATION

Appellant represented by:	Richard A. LaPointe, private 
attorney



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to March 1972.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in March 1999.  

In a statement received in October 1999, the veteran asserted 
that he had a right knee disorder secondary to his service-
connected back disorder.  As this issue has not been 
addressed by the agency of original jurisdiction, it is 
referred to the RO for action deemed appropriate.



REMAND

The veteran has asserted that he suffers from PTSD due to 
stressful experiences while serving in Vietnam during in 1970 
and 1971.  While a VA physician diagnosed the veteran with 
PTSD in July 1999, the Board notes that it is not entirely 
clear which events were relied upon by health care providers 
to diagnose PTSD.  Moreover, there has never been an attempt 
to actually verify any of the stressor events that were 
reported by the veteran.  

The Board notes that if the stressor events described by the 
veteran, upon which the PTSD diagnosis is based, are not 
related to combat, or if they are related to combat but it is 
determined that the veteran did not engage in combat with the 
enemy, then the events upon which the PTSD diagnosis is based 
must be verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In other words, if the claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

In the instant case, the veteran has been diagnosed with PTSD 
on a number of occasions, including on a July 1999 VA 
examination report.  Although the PTSD diagnosis has been 
complicated by other psychiatric diagnoses (major 
depression), the Board notes that PTSD was also reported on 
subsequent treatment records by the mental health PTSD 
clinical team.  

While the veteran asserts that he had combat exposure in 
Vietnam, the Board notes that the objective evidence of 
record does not verify that he was involved in combat.  A 
careful review of the veteran's DD Form 214 reveals that he 
served in the Republic of Vietnam from April 1970 to March 
1971 and decorations included, in part, a Bronze Service 
Star, a National Defense Service Medal, a Vietnam Service 
Medal, and a Vietnam Campaign Medal.  His record of 
assignments indicates that his military occupational 
specialty was that of radio operator.  

Stressful incidents during service reportedly included being 
attacked with incoming rounds and rocket fire every night, 
being pinned down by a sniper for three hours while at Camp 
Eagle, shooting people, and hitting people while driving on 
the highways passing through villages.   The Board notes, 
however, that none of the reported events has been verified.  
Prior to determining whether the veteran has PTSD related to 
service, it is necessary to verify his claimed in-service 
stressors.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
was exposed during service.  

The Board notes that records on file indicate that the 
veteran has been receiving ongoing treatment through the 
mental health PTSD clinical team at least through October 
2000.  Any additional records showing ongoing treatment which 
are not already on file should be obtained.  

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.  

Turning to the issues of entitlement to an increased rating 
for a low back disorder and entitlement to a total disability 
rating for unemployability as a result of service-connected 
disability, the Board finds that these issues must also be 
remanded for additional development.  

Since the issuance of the Supplemental Statement of the Case 
(SSOC) in August 2000, the veteran has submitted additional 
evidence that has not been considered by the RO.  The new 
evidence, received in October 2000, includes a statement from 
the veteran regarding his claims, progress notes showing 
treatment by the mental health PTSD clinical team from April 
1998 to October 2000, and a March 2000 medical record showing 
treatment for right leg complaints possibly secondary to a 
pinched nerve in the back.  

The Board notes that the veteran has asserted that his back 
disorder has become more severe such that it now includes 
neurological problems with his right lower extremity.  As the 
veteran has indicated that his low back disability has grown 
more severe and his last examination was performed without 
benefit of review of pertinent, recently submitted medical 
evidence, the Board finds that the case must once again be 
remanded to afford the veteran a new examination.  

On remand, the veteran should be afforded a VA examination 
for his service-connected low back disorder.  The examiners 
should indicate whether the service-connected low back 
disability has resulted in pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  

Additionally, during the new VA examinations, the examiners 
should identify clinical findings in detail and address the 
applicability of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of any 
joint affected by his service-connected low back disorder.  

Furthermore, given the medical evidence submitted in support 
of the veteran's claim, the examiner should be asked to 
comment as to whether any symptoms resulting from service-
connected disability render the veteran's unemployable.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).  

On remand, the RO must conduct further review and development 
consistent with the newly amended statutes.  This should 
include providing the veteran with notice of the required 
information and evidence necessary to substantiate his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Following review and development under the newly promulgated 
regulations, and  completion of any other indicated action, 
the RO should readjudicate the veteran's claims, applying the 
latest version of the law as discussed in 38 U.S.C.A. § 5107.  
See Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims of 
service connection for PTSD, an increased 
rating for a low back disorder, and a 
TDIU.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of a psychiatric disorder or 
symptoms of his service-connected low 
back condition.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding the 
reported incidents where he was  attacked 
with incoming rounds and rocket fire, 
where he was pinned down by a sniper for 
three hours while at Camp Eagle, where he 
shot people, and where he hit  people 
while driving on the highways passing 
through villages.  The veteran should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, etc.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  

3.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  That 
agency should be requested to provide 
unit histories regarding the veteran's 
assigned units during his service in the 
Republic of Vietnam from April 1970 to 
March 1971.  

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
likely etiology of the claim PTSD.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should specifically identify all 
stressors that support the diagnosis of 
PTSD.  Based on his/her review of the 
case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated disorder is etiologically 
related to the veteran's service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder. 

5.  Following completion of the above 
development, the veteran should be 
afforded a VA examination to determine 
the severity of his service-connected low 
back disorder.  Any necessary special 
studies, to include X-rays, should be 
performed.  The claims folder and a copy 
of this REMAND must be made available to 
the examining physicians for review, and 
each examiner's report should reflect 
consideration of the pertinent medical 
history.  Each examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  If the 
examiners disagree with any medical 
opinions contained in the claims file, 
the reasons for the disagreement should 
be set forth in detail.  Based on his/her 
review of the case, each examiner should 
provide an opinion as to whether service-
connected disability alone prevents the 
veteran from securing and following 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.  

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claims 
in light of any evidence submitted since 
the last SSOC in August 2000.  Due 
consideration should be given to all 
pertinent Court decisions, laws and 
regulations, including the newly enacted 
legislation as noted above.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is informed.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 10 -


